1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GENE E EVANS,                                     )   Case No.: 1:20-cv-00202-JLT (HC)
                                                       )
12                  Petitioner,                        )   ORDER DIRECTING CLERK OF COURT TO
                                                       )   ASSIGN DISTRICT JUDGE
13          v.                                         )
                                                       )   FINDINGS AND RECOMMENDATION TO
14   FOR THE PEOPLE,
                                                       )   DISMISS PETITION
15                  Respondent.                        )
                                                       )   [THIRTY DAY OBJECTION DEADLINE]
16                                                     )

17          Petitioner filed a federal habeas petition on February 10, 2020. (Doc. 1.) He challenges a 2000

18   conviction in Fresno County Superior Court of receiving stolen property for which he was sentenced

19   to five years. (Doc. 1 at 3.) It appears Petitioner is no longer in custody for that conviction. Therefore,

20   the Court will recommend that the petition be DISMISSED for lack of jurisdiction.

21   I.     DISCUSSION

22          A.      Preliminary Review of Petition

23          Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

24   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

25   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

26   the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

27   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

28   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

                                                           1
1    answer to the petition has been filed.

2             B.       Lack of Jurisdiction

3             Pursuant to 28 U.S.C. § 2254(a), the Court “shall entertain an application for a writ of habeas

4    corpus in behalf of a person in custody pursuant to the judgment of a State court only on the ground

5    that he is in custody in violation of the Constitution or laws or treaties of the United States.” (emphasis

6    added.) Thus, in order to obtain habeas relief under 28 U.S.C. § 2254(a), the petitioner must

7    demonstrate that he is “in custody” at the time the petition is filed. Spencer v. Kemna, 523 U.S. 1, 7

8    (1998). If he is not “in custody,” the Court is without jurisdiction to entertain the petition. Maleng v.

9    Cook, 490 U.S. 488, 490 (1989) (per curiam); Williamson v. Gregoire, 151 F.3d 1180, 1182 (9th Cir.

10   1998). In addition to the petitioner being in custody when the petition is filed, his claim must assert

11   the right to be released. U.S. v. Kramer, 195 F.3d 1129, 1130 (9th Cir. 1999) (as amended). In

12   addition to incarceration, a person who is on parole or probation at the time he files his federal habeas

13   petition satisfies the custody requirement. Jones v. Cunningham, 371 U.S. 236, 240-43 (1963).

14            Petitioner states he was sentenced to five years for his 2000 conviction for receiving stolen

15   property. (Doc. 1 at 3.) Because his petition was not filed until February 10, 2020, it appears he has

16   completed his sentence. In addition, he does not seek immediate release from custody. Therefore, it

17   appears that he is not in custody and that the Court is without jurisdiction.

18            The Court notes that it appears Petitioner is currently serving a sentence of an indeterminate

19   term of 301 years to life on a 2004 conviction for two counts of forcible oral copulation, one count of

20   rape, one count of kidnap for rape, one count of penetration with a foreign object, and one count of

21   carjacking. See Evans v. Yates, Case No. 1:09-cv-01857-AWI-GSA.1 Additionally, the California

22   Supreme Court, in denying the petition for writ of habeas corpus on January 22, 2020, noted cases

23   indicating that Petitioner was no longer in custody on the challenged conviction. (Doc. 1 at 11.)

24   Accordingly, by all accounts, Petitioner is not in custody on the 2000 conviction for receiving stolen

25   property, which is the conviction Petitioner challenges in the instant habeas petition. See Garlotte v.

26   Fordice, 515 U.S. 39, 45 (1995) (A prisoner not presently serving and challenging some part of a

27
     1
28    The Court may take judicial notice of its own records in other cases. United States v. Wilson, 631 F.2d 118, 119 (9th Cir.
     1980).

                                                                  2
1    consecutive series of sentences cannot file a habeas petition challenging another sentence that has been

2    fully served or the conviction underlying that sentence.)

3    II.       ORDER

4              The Court DIRECTS the Clerk of Court to assign a District Judge to the case.

5    III.      RECOMMENDATION

6              Accordingly, the Court RECOMMENDS that the habeas corpus petition be DISMISSED for

7    lack of jurisdiction.

8              This Findings and Recommendation is submitted to the United States District Court Judge

9    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

10   Local Rules of Practice for the United States District Court, Eastern District of California. Within

11   thirty days after being served with a copy, Petitioner may file written objections with the Court. Such

12   a document should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.”

13   The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

14   Failure to file objections within the specified time may waive the right to appeal the District Court’s

15   order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16
17   IT IS SO ORDERED.

18          Dated:   February 21, 2020                           /s/ Jennifer L. Thurston
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                         3
